Advanced Mineral Technologies, Inc. November 8, 2010 Karl Hiller SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 3561 Washington , D.C. 20549 Re:Advanced Minerals Technologies, Inc. (the “Company”) Item 4.01 Form 8-K Filed November 4, 2010 File No.:0-16602 Dear Mr. Hiller: In response to your letter of November 8, 2010, please find attached the amended Form 8-K wherein we have included the language requested in your letter. ACKNOWLEDGEMENT Advanced Mineral Technologies, Inc. (the “Company”) is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any additional comments or questions please do not hesitate to contact the undersigned.Thank you. Advanced Minerals Technologies, Inc. /s/ H. Phil Cash H. Phil Cash 1805 N. Carson Street, #150 - Carson City - NV 89701
